05/23/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0183


                                       DA 22-0183
                                    _________________



 IN THE MATTER OF:

 S.L.,                                                              ORDER

         A Youth in Need of Care.


                                    _________________

         Upon consideration of Appellant Mother’s Motion for Extension of Time, and good
cause appearing,
         Appellant Mother is hereby granted an extension of time until July 1, 2022, within
which to prepare, filed, and serve the opening brief.
         No further extensions will be granted.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   May 23 2022